HOLLY, District Judge.
The said defendant has moved to dismiss this action on the ground that it is not an inhabitant of this district, nor has it an eftablished place of business in this district, nor has it committed acts of -infringement therein. It has filed affidavits which, in the absence of counter showing, sustain its - contention. Plaintiff to overcome this showing files a page of the telephone directory in which said defendant is listed as a subscriber with an office at 2634 South Michigan Avenue, Chicago, and an affidavit of one of its attorneys in which he states that he called the number the telephone directory listed for said defendant, asked whoever answered the phone if “this was the office of the United States Air Compressor Company; to which inquiry I was answered in the affirmative. I then inquired if the United States Air Compressor was selling an automobile drive on left (the device charged to be an *403infringement of the patent in suit) and was advised that it was, and further that such lifts were sold at its offices at 2634 South Michigan Boulevard * * * ”
Of course neither the page of the telephone directory nor the conversation with an unidentified person over the telephone is competent evidence against said defendant. The motion of said defendant to dismiss the complaint as to it is sustained.